Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Gao on 12/30/2021.
The application has been amended as follows: 
1-5. (Cancelled)
6. (Currently Amended) A quantum dot film, comprising:
a quantum dot layer; 
a conductive layer, arranged on at least a side of the quantum dot layer along a thickness direction, wherein the conductive layer comprises nano-sized metal particles, and at least a portion of the nano-sized metal particles are configured to generate a surface plasmon resonance under electromagnetic radiation; and
an isolation layer, wherein the isolation layer is located between at least a portion of the conductive layer and at least a portion of the quantum dot layer, 
the conductive layer comprises conductive parts having a one-to-one correspondence with the quantum dot sub-layers.
7. (Currently Amended) The quantum dot film according to claim 6, wherein the quantum dot sub-layers are located at a same layer, the quantum dot sub-layers and its corresponding conductive part are different from each other.
8. (Original) The quantum dot film according to claim 6, wherein the isolation layer comprises isolation parts; each of the isolation parts is between one of quantum dot sub-layers and the conductive layer, and thicknesses of isolation parts are different from each other.
9. (Previously Presented) The quantum dot film according to claim 6, wherein the isolation layer is made of a transparent insulating material.
10. (Previously Presented) The quantum dot film according to claim 6, wherein the isolation layer covers at least a part of surfaces of the conductive layer and the quantum dot layer facing each other.
11. (Previously Presented) The quantum dot film according to claim 10, wherein the isolation layer covers all surfaces of the conductive layer and the quantum dot layer facing each other.

a backlight source, and
the quantum dot film according to claim 6, wherein light emitted by the backlight source illuminates the quantum dot film and makes the quantum dot film emit light.
13. (Original) The quantum dot light-emitting assembly according to claim 12, wherein the conductive layer is located on a side of the quantum dot layer close to the backlight source, and the light emitted by the backlight source is incident on the quantum dot layer via the conductive layer.
14. (Currently Amended) The quantum dot light-emitting assembly according to claim 12, wherein a total number of the quantum dot sub-layers is at least two, and the quantum dot sub-layers comprise a first quantum dot sub-layer and a second quantum dot sub-layer; a of a first color emitted by the backlight source illuminates the first quantum dot sub-layer and the second quantum dot sub-layer are located abreast on a side of the conductive layer away from the backlight source; the first quantum dot sub-layer and the second quantum dot sub-layer are configured to emit a light of a second color light of a third color light of the first color , and the second color, the third color and the first color are different from each other.
15. (Currently Amended) A display device, comprising the quantum dot film according to claim 6.
quantum dot sub-layers comprisesub-layerthe conductive layer comprises a first conductive part which is on a side of the first quantum dot sub-layer along the thickness direction, and a first structure constituted by the first quantum dot sub-layer and the first conductive part is used as the color filter layer and is configured to emit light upon being illuminated.
17. (Currently Amended) The display device according to claim 16, wherein the first quantum dot film comprises which is arranged in gaps between the 
18. (Currently Amended) The display device according to claim 16, comprising a backlight source, wherein the quantum dot sub-layers comprise sub-layerthe conductive layer comprises a second conductive part which is on a side of the second quantum dot sub-layer along the thickness direction, and the second quantum dot sub-layer and the second conductive part constitute a second structure; 
the first structure and the second structure are located on a light-exiting side of the backlight source and are configured to emit light upon being illuminated by light from the backlight source.
19-20. (Cancelled)
21. (Previously Presented) The quantum dot film according to claim 6, wherein the quantum dot layer comprises quantum dots, and a distance between the quantum dot layer and the conductive layer along the thickness direction of the quantum dot layer is configured to enable a portion of the quantum dots to be located in a resonance electromagnetic field generated by the surface plasmon resonance.
22. (Previously Presented) The quantum dot film according to claim 6, wherein the conductive layer is located on a light-entering side of the quantum dot layer.
23. (Cancelled) 
Allowable Subject Matter
Claims 6-18, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, Jun et al. (US Pub. 20180188609) teaches (in figures 1-4) a quantum dot film (50 and shown in figure 4), comprising: a quantum dot layer (CdTe quantum dots, shown as the smaller circles in figure 4, see paragraph 107); a conductive layer (layers of gold nanoparticles, shown as the larger circles in figure 4, see paragraph 107), arranged on at least a side of the quantum dot layer along a thickness direction, wherein the conductive layer comprises nano-sized metal particles, and at least a portion of the nano-sized metal particles are configured to generate a surface plasmon resonance under electromagnetic radiation (see paragraph 111); and an isolation layer (spacer layers formed of sublayers of alternating PDDA and PSS see paragraph 113), wherein the isolation layer is located between at least a portion of the conductive layer and at least a portion of the quantum dot layer (see figure 4 and paragraphs 107 and 111), wherein the thickness of the isolation layer sets the distance (“small gap” see paragraph 111) between the quantum dot layer and the conductive layer and the distance is selected appropriately to bring about local field enhancement (see paragraph 111), that the quantum dot film can be formed to provide light of different colors (see paragraph 115), and that the quantum dot film can be used in a color filter (paragraph 168). 
Song et al. (US Pub. 20180088261) teaches (in figures 7A-7B) a quantum dot layer (141, 151, and 161a), comprising quantum dot sub-layers (each of 141, 151 and 161a) configured to excite light of different colors (see paragraphs 128-130). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a quantum dot film in which “distances between each of the quantum dot sub-layers and the conductive layer are different from each other” in combination with the other required elements of claim 6. 
Claims 7-18, 21, and 22 are allowable by virtue of their dependence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871